  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 1 of 19 PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

ZIMMER US, INC. and                                )
BIOMET MANUFACTURING, LLC,                         )
                                                   )
                         Plaintiffs,               )
                                                   )
              v.                                   )   C.A. No. ________________
                                                   )
CONFORMIS, INC.,                                   )   DEMAND FOR JURY TRIAL
                                                   )
                         Defendant.                )

                                            COMPLAINT

                   Plaintiffs Zimmer US, Inc. and Biomet Manufacturing, LLC (together,

“Zimmer”), for their Complaint against Defendant Conformis, Inc. (“Conformis”), hereby allege

as follows:

                                           THE PARTIES

                   1.    Plaintiff Zimmer US, Inc. is a Delaware corporation having an office at

345 East Main Street, Warsaw, Indiana 46580.

                   2.    Plaintiff Biomet Manufacturing, LLC is a limited liability company

organized under the laws of the State of Indiana having an office at 56 East Bell Drive, Warsaw,

Indiana 46582.

                   3.    Upon information and belief, Defendant Conformis is a Delaware

corporation with a place of business at 600 Technology Park Drive, Billerica, Massachusetts

01821.

                                       NATURE OF THE ACTION

                   4.    This is a civil action concerning the infringement of United States Patent

Nos. 6,510,334 (“the ’334 patent”), 8,486,150 (“the ’150 patent”), 8,979,936 (“the ’936 patent”),
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 2 of 19 PageID #: 2



9,173,661 (“the ’661 patent”), and 9,795,399 (“the ’399 patent”) (collectively, “the Patents-in-

Suit”). This action arises under the Patent Laws of the United States, 35 U.S.C. §§ 100 et seq.

                                  JURISDICTION AND VENUE

                 5.      This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

                 6.      This Court has personal jurisdiction over Conformis because it is a

Delaware corporation and, inter alia, the fact that it has availed itself of the rights and benefits of

the laws of Delaware by engaging in systematic and continuous contacts with Delaware and

because it markets, sells, and/or distributes products that infringe the Patents-in-Suit to residents

of this State.

                 7.      This Court also has personal jurisdiction over Conformis by virtue of,

inter alia, the fact that it has committed, aided, abetted, contributed to, and/or participated in the

commission of the tortious act of patent infringement that has led to foreseeable harm and injury

to Zimmer.

                 8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b).

                                     THE PATENTS-IN-SUIT

                 9.      On January 21, 2003, the ’334 patent, titled “Method of Producing an

Endoprosthesis as a Joint Substitute for a Knee Joint,” was issued. A copy of the ’334 patent is

attached as Exhibit A.

                 10.     On July 16, 2013, the ’150 patent, titled “Patient-modified Implant” was

issued. A copy of the ’150 patent is attached as Exhibit B.

                 11.     On March 17, 2015, the ’936 patent, titled “Patient-modified Implant,”

was issued. A copy of the ’936 patent is attached as Exhibit C.




                                                  2
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 3 of 19 PageID #: 3



               12.       On November 3, 2015, the ’661 patent, titled “Patient Specific Alignment

Guide with Cutting Surface and Laser Indicator,” was issued. A copy of the ’661 patent is

attached as Exhibit D.

               13.       On October 24, 2017, the ’399 patent, titled “Patient-specific Knee

Alignment Guide and Associated Method,” was issued. A copy of the ’399 patent is attached as

Exhibit E.

               14.       Biomet Manufacturing, LLC is the assignee and owner of each of the

Patents-in-Suit. Zimmer US, Inc. has an exclusive license from Biomet Manufacturing, LLC to

market, sell, and distribute orthopedic reconstructive products in the United States and the rest of

the world.

                            ACTS GIVING RISE TO THIS ACTION

               15.       For over 90 years, Zimmer has designed, manufactured, and marketed

innovative solutions that allow orthopedic surgeons and clinicians to improve the quality of life

for people around the world. Due to its musculoskeletal technologies and related products and

services, Zimmer is a trusted partner to healthcare providers in over 100 countries.

               16.       Zimmer has created the most comprehensive inventory for joint

reconstruction and bone and skeletal repair. Zimmer maintains its position as one the most

respected companies in the world through its commitment to constant technological innovation.

To that end, Zimmer owns or controls through licensing arrangements thousands of issued

patents throughout the world that relate to technology incorporated into its products. Such

patents include those directed to the use of joint imaging in the manufacture and use of patient-

specific orthopedic implants and guide tools.

               17.       Conformis makes, uses, provides, offers to sell, and sells patient-specific

instrument systems based on images of a patient’s knee joint including the iUni G2 Patient-


                                                  3
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 4 of 19 PageID #: 4



Specific Unicompartmental Knee Resurfacing System (“iUni”), the iDuo G2 Patient-Specific

Bicompartmental Knee Resurfacing System (“iDuo”), the iTotal G2 Patient-Specific Cruciate-

Retaining Knee Replacement System (“G2CR”), and the iTotal PS Customized Posterior-

Stabilized Knee Replacement System (“PS”) (collectively “the Accused Products”).

               18.     The Accused Products include patient-specific guides that assist the

implantation of the prosthesis during joint replacement surgery.          Conformis also provides

surgeons with technique manuals that instruct the surgeon on how to use the Accused Products.

               19.     The Accused Products utilize iFit® image-to-implant technology (“iFit”),

which uses software to design patient-specific implants and instrumentation by converting a CT

scan of a patient’s knee into a three-dimensional model by mapping the articular surface of the

joint and defining the area of disease. The three-dimensional model is then used to design the

patient-specific implant surface and surgical instrumentation.

               20.     Conformis’s iView patient-specific planning images provide the surgeon

with patient-specific tibial and femoral resection values, intraoperative iJig positioning

information, and final implant positioning information as determined by the iFit software.

               21.     Conformis is directly infringing the ’334 patent by making, using,

providing, offering to sell, and selling, directly or indirectly through intermediaries, at least the

Accused Products in this District and throughout the United States.

               22.     Conformis is directly infringing the ’150 by making using, providing,

offering to sell, and selling, directly or indirectly through intermediaries, at least the iDuo,

G2CR, and PS products in this District and throughout the United States.




                                                 4
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 5 of 19 PageID #: 5



               23.     Conformis is directly infringing the ’936 patent by making, using,

providing, offering to sell, and selling, directly or indirectly through intermediaries, at least the

Accused Products in this District and throughout the United States.

               24.     Conformis is actively inducing infringement of the ’661 patent by causing,

instructing, urging, encouraging, and/or aiding others to directly infringe one or more claims of

the ’661 patent by making, using, providing, offering to sell, and selling, directly or indirectly

through intermediaries, at least the G2CR and PS products and their associated surgical

technique manuals. Conformis is also contributing to others’ direct infringement of the ’661

patent by providing or selling, directly or indirectly through intermediaries, at least the G2CR

and PS products in this District and throughout the United States.

               25.     Conformis is actively inducing infringement of the ’399 by causing,

instructing, urging, encouraging, and/or aiding others to directly infringe one or more claims of

the ’399 patent by making, using, providing, offering to sell, and selling, directly or indirectly

through intermediaries, at least the G2CR and PS products and their associated surgical

technique manuals. Conformis is also contributing to others’ direct infringement of the ’399

patent by providing or selling, directly or indirectly through intermediaries, at least the G2CR

and PS products in this District and throughout the United States.

                                 FIRST COUNT
                     INFRINGEMENT OF U.S. PATENT NO. 6,510,334

               26.     Zimmer re-alleges paragraphs 1-25 as if fully set forth herein.

               27.     Upon information and belief, Conformis is currently making, using,

providing, offering for sale, and/or selling knee replacement systems manufactured by a method

that meets every limitation in one or more claims of the ’334 patent either literally or under the

doctrine of equivalents.



                                                 5
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 6 of 19 PageID #: 6



                28.      For example, claim 1 of the ’334 patent is directed to a “method of

producing an endoprosthesis as a joint substitute for knee joints.” Upon information and belief,

Conformis makes the Accused Products, which include prosthetic knee joints manufactured

using the iFit software. (See, e.g., Exhibit F, Conformis Customized Knee Implant Pamphlet at

8.)

                29.      Claim 1 of the ’334 patent requires “preparing a preoperative tomographic

image of the damaged knee joint.” Upon information and belief, the iFit software utilizes CT

imaging to create a patient-specific implant by mapping the surface of the joint and defining the

area of disease in three dimensions.           (See, e.g., Exhibit G, Image-to-Implant Process,

CONFORMIS.COM, available at http://www.conformis.co.uk/patient-specific-knee-implants/image-

to-implant-process/.)

                30.      Claim 1 of the ’334 patent also requires “virtually altering the preoperative

tomographic image for approximating the contours of at least the femoral bone and of the tibia of

the damaged knee joint to those of a healthy knee joint.” Upon information and belief, the iFit

software uses a patient’s CT scan to map the surface of the patient’s knee joint in three

dimensions, which includes recreating the patient’s unique articulating surfaces by, inter alia,

correcting the data for any underlying arthritic deformity such as bone spurs, cysts, or flattening

of the joint. (See, e.g., id.)

                31.      Claim 1 of the ’334 patent further requires “virtually severing the altered

femoral and tibial components defining respective components of a healthy knee joint as

respectively visual patterns for the endoprosthesis.”       Upon information and belief, the iFit

software generates patient-specific tibial and femoral resection values, intraoperative iJig

positioning information, and final implant positioning information, which is shown in the iView




                                                   6
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 7 of 19 PageID #: 7



planning images. (See, e.g., Exhibit H, iView iTotal CR Patient-Specific Surgical Plan at 1-2.)

Upon information and belief, the iFit software also corrects the J-curve for deformity as the basis

for the femoral implant design. (See, e.g., Exhibit G.)

               32.    Claim 1 of the ’334 patent further requires “whereby this severing is

carried out on marked severing areas which later serve as thusly predetermined severing areas for

severing the associated components of the damaged knee joint from the joint bones during

operation of the damaged knee joint.” Upon information and belief, the iFit software generates

images that provide resection values for the positioning of the Accused Products’ iJigs that

determine where intraoperative cuts will be made in the femur and the tibia, which is shown in

the iView planning images. (See, e.g., Exhibit H at 1-2; see also Exhibit G.)

               33.    Claim 1 of the ’334 patent further requires “virtually transferring the

marked severing areas for virtually preparing tomographic images of a femoral and of a tibial

template for the femoral and the tibial components of the damaged knee joint as respectively

separate visual patterns of an implantation aid which fits snugly to the damaged knee joint.”

Upon information and belief, the Accused Products’ iJigs are patient-specific and designed based

on mapping of the knee in the iFit software. (See, e.g., Exhibit G.) Upon information and belief,

Conformis’s tibial and femoral iJigs are also designed to sit flush against the bone. (See, e.g.,

Exhibit I, iTotal CR Surgical Technique Guide, Patient-specific Cruciate-retaining Knee

Replacement System, Measured Resection, at 7-8, 11.)

               34.    Claim 1 of the ’334 patent further requires “whereby the severing areas

when virtually transferred to the implantation aid are exemplified as virtual guiding slots of a

guide aid for guiding an oscillating sawing blade during operation of the damaged knee joint

when the damaged knee joint components are factually severed from the joint bones.” Upon




                                                 7
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 8 of 19 PageID #: 8



information and belief, the iJigs in the Accused Products are designed to include slots that will

accommodate a standard saw blade thickness. (See, e.g., id. at 5.) Upon information and belief,

the iJig slot positions are determined by the iFit software and correspond to where bone cuts will

be made intraoperatively as shown in the iView planning images. (See, e.g., Exhibit H at 1-2.)

               35.     Claim 1 of the ’334 patent further requires “preparing three-dimensional

femoral and tibial components of the endoprosthesis and three-dimensional femoral and tibial

components of the associated implantation aid on the basis of their respective visual patterns.”

Upon information and belief, Conformis’s manufacturing process for the Accused Products’ iJigs

and prostheses uses iFit software, which allows for the design of patient-specific implants and

instrumentation by converting a CT scan of the knee to a three-dimensional model through

mapping of the articular surface of the joint. (See, e.g., Exhibit G.) Upon information and belief,

the iFit software generates patient-specific tibial and femoral resection values, intraoperative iJig

positioning information, and final implant positioning information as shown in the iView

planning images. (See, e.g., Exhibit H at 1-2.)

               36.     As a result of Conformis’s infringement of the ’334 patent, Zimmer has

suffered and will continue to suffer harm and injury, including monetary damages in an amount

to be determined at trial.

                                 SECOND COUNT
                      INFRINGEMENT OF U.S. PATENT NO. 8,486,150

               37.     Zimmer re-alleges paragraphs 1-36 as if fully set forth herein.

               38.     Upon information and belief, Conformis is currently making, using,

providing, offering for sale, and/or selling knee replacement systems manufactured by a method

that meets every limitation in one or more claims of the ’150 patent either literally or under the

doctrine of equivalents.



                                                  8
  Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 9 of 19 PageID #: 9



               39.     For example, claim 1 of the ’150 patent is directed to “[a] method for

manufacturing an orthopedic implant.” Upon information and belief, Conformis makes the

iDuo, G2CR, and PS products, which include orthopedic implants manufactured using the iFit

software. (See, e.g., Exhibit F at 4, 8.)

               40.     Claim 1 of the ’150 patent requires “constructing a three-dimensional

digital image of a patient’s joint using computer modeling.” Upon information and belief, the

iDuo, G2CR, and PS products are manufactured using iFit software, which utilizes CT images to

create a three-dimensional model of the patient’s joint. (See, e.g., id.)

               41.     Claim 1 of the ’150 patent also requires “obtaining a digital image of a

femoral implant having a non-custom inner bone-engaging surface including a plurality of planar

surfaces configured for engagement with standard size femoral bone cuts prepared for a non-

custom femoral implant.” Upon information and belief, the iFit software used to manufacture

the iDuo, G2CR, and PS products does not modify the digital image of the non-custom inner

bone-engaging surface of the femoral implant. (See, e.g., Exhibit H at 1-2.) Upon information

and belief, the iDuo, G2CR, and PS products utilize implants that have a non-articulating inner

bone-engaging surface with a standard multiple chamfer cut design that is not patient-specific.

(See, e.g., Exhibit J, iTotal G2 Patient-specific Cruciate-Retaining Knee Replacement System at

6; Exhibit K, “How Does a 3D Printed Knee Replacement Work?” CONFORMIS.COM BLOG,

https://www.conformis.com/custom-made-knee-implants/patient-resources/blog/3d-printing-

how-does-it-work/.) Upon information and belief, these products utilize iJigs that are designed

to accommodate sawblades of standard lengths, widths, and thicknesses for making cuts in the

femoral bone that mate with the implant’s inner surface. (See, e.g., Exhibit I at 5.)




                                                  9
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 10 of 19 PageID #: 10



                42.     Claim 1 of the ’150 patent further requires “modifying the digital image of

the femoral implant by configuring an anterior femoral flange of the femoral implant to have a

patient-specific shape and size and to closely match a corresponding portion of a femur of a

specific patient based on the three-dimensional image of the patient’s joint.” Upon information

and belief, the iDuo, G2CR, and PS products include implants with a patient-specific anterior

femoral flange, which is made based on the iFit software’s three-dimensional modeling of the

patient’s joint, and provides a precise fit. (See, e.g., Exhibit J at 6; see also Exhibit F at 6.)

                43.     Claim 1 of the ’150 patent further requires “manufacturing the femoral

implant based on the digital image.” Upon information and belief, the iDuo, G2CR, and PS

products are manufactured using iFit software that designs the implant to match the three-

dimensional model of the patient’s knee. (See, e.g., Exhibit F at 4, 8.)

                44.     As a result of Conformis’s infringement of the ’150 patent, Zimmer has

suffered and will continue to suffer harm and injury, including monetary damages in an amount

to be determined at trial.

                                 THIRD COUNT
                      INFRINGEMENT OF U.S. PATENT NO. 8,979,936

                45.     Zimmer re-alleges paragraphs 1-44 as if fully set forth herein.

                46.     Upon information and belief, Conformis is currently making, using,

providing, offering for sale, and/or selling knee replacement systems that infringe one or more

claims of the ’936 patent either literally or under the doctrine of equivalents.

                47.     For example, claim 1 of the ’936 patent is directed to “[a]n orthopedic

implant.” Upon information and belief, Conformis makes the Accused Products, which include

prosthetic knee joints manufactured using the iFit software. (See, e.g., Exhibit F at 4, 8.)




                                                   10
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 11 of 19 PageID #: 11



               48.     Claim 1 of the ’936 patent requires “a tibial bearing including a non-

custom portion.” Upon information and belief, the Accused Products’ prosthetic knee implants

use poly inserts that include a non-custom bottom surface. (See, e.g., Exhibit I at 17-18.)

               49.     Claim 1 of the ’936 patent also requires “a tibial tray including a non-

custom locking mechanism configured to be coupled with the non-custom portion of the tibial

bearing.” Upon information and belief, the Accused Products’ prosthetic knee implants include

a tibial tray having a non-custom mechanism for locking the poly insert into the tibial tray. (See,

e.g., id.) Upon information and belief, the insert is locked into a non-custom portion of the tibial

tray via a reusable poly impactor instrument. (See, e.g., id. at 4, 17-18.)

               50.     Claim 1 of the ’936 patent further requires “wherein the tibial tray has a

patient specific profile configured during a preoperative plan to closely match a corresponding

profile of a tibia of a specific patient based on a three-dimensional digital image of a patient’s

joint using computer modeling.” Upon information and belief, the Accused Products’ prosthetic

knee implants utilize a patient-specific tibial tray that provides patient-specific rotation and

coverage. (See, e.g., Exhibit J at 6, 8.) Upon information and belief, the tibial tray is configured

preoperatively to have a patient-specific profile using the three-dimensional patient-specific

model generated by the iFit software. (See, e.g., id. at 5.)

               51.     Claim 1 of the ’936 patent further requires “wherein the patient-specific

profile of the tibial tray is obtained by modifying a digital image of a non-custom tibial implant

without modifying the non-custom locking mechanism.” Upon information and belief, the

Accused Products’ prosthetic knee implants are made using iFit software that matches the profile

of a patient’s tibial surface by modifying digital images of a standard tibial tray. (See, e.g.,

Exhibit H at 1; see also Exhibit G.) Upon information and belief, during the manufacturing




                                                 11
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 12 of 19 PageID #: 12



process, the iFit software does not modify the non-custom locking mechanism on the implants,

which is secured using a reusable poly impactor instrument. (See, e.g., Exhibit I at 4, 17-18.)

               52.     As a result of Conformis’s infringement of the ’936 patent, Zimmer has

suffered and will continue to suffer harm and injury, including monetary damages in an amount

to be determined at trial.

                                 FOURTH COUNT
                      INFRINGEMENT OF U.S. PATENT NO. 9,173,661

               53.     Zimmer re-alleges paragraphs 1-52 as if fully set forth herein.

               54.     Upon information and belief, Conformis is actively inducing others to

infringe one or more claims of the ’661 patent either literally or under the doctrine of equivalents

through its surgical technique guides and other means it uses to provide the surgeon with

instructions for using its G2CR and PS products.

               55.     For example, claim 8 of the ’661 patent is directed to “[a] method of

guiding an instrument relative to an anatomical feature of a patient.” Upon information and

belief, the G2CR and PS surgical technique guides instruct the surgeon to guide a reciprocating

saw blade through the F3c iJig to complete the distal femoral resection. (See, e.g., Exhibit I at 8,

Fig. 1.5.)

               56.     Claim 8 of the ’661 patent requires “nesting a patient-specific guide on a

distal femoral bone of the patient, such that a first inner surface of a first portion of the guide

mates to an unresected anterior surface of the femoral bone and simultaneously a second inner

surface of a second portion of the guide mates to an unresected distal surface of the femoral

bone.” Upon information and belief, the G2CR and PS surgical technique guides instruct the

surgeon to attach the F2 alignment iJig, which registers on the uncut distal surface of the femur,

to the F3c distal resection iJig, which registers on the uncut anterior surface of the femur, and to



                                                12
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 13 of 19 PageID #: 13



subsequently place the assembly onto the uncut femur. (See, e.g., Exhibit I at 8, Fig. 1.4.) Upon

information and belief, the G2CR and PS surgical technique guides further describe the F3c iJig

as having a patient-specific surface and describe the F2 iJig as fitting the shape of the uncut

distal femur. (See, e.g., id. at 8, Figs. 1.4-1.5.)

                57.     Claim 8 of the ’661 patent also requires “wherein the first and second

inner surfaces are patient-specific according to image scans of the femoral bone of the specific

patient, such that the first and second inner surfaces conformingly contact and match three-

dimensional surfaces of the femoral bone.” Upon information and belief, the G2CR and PS

products used by the surgeon are made using iFit software, which utilizes a patient-specific

three-dimensional model to determine patient-specific tibial and femoral iJig placement. (See,

e.g., id. at 2, 6.) Upon information and belief, the G2CR and PS products utilize an F3c iJig that

has a patient-specific surface that fits on the anterior surface of the femur and an F2 iJig that fits

the shape of the distal surface of the femur. (See, e.g., id. at 8, Figs. 1.4-1.5.)

                58.     Claim 8 of the ’661 patent further requires “wherein the first portion has a

first mateable surface and the second portion has a second mateable surface and the first portion

is directly coupled to and removeably separable from the second portion via the corresponding

first and second mateable surfaces.” Upon information and belief, the F3c and F2 iJigs in the

G2CR and PS products used by the surgeon are designed to attach to each other to form one iJig

assembly. (See, e.g., id. at 8, Fig. 1.4.) Upon information and belief, the F3c and F2 iJigs can be

removed from each other via release tabs on the F2 iJig. (See, e.g., id.)

                59.     Claim 8 of the ’661 patent further requires “securing the guide having the

first portion and the second portion to the femoral bone by securing only the first portion to the

femoral bone with a primary pin.” Upon information and belief, the G2CR and PS surgical




                                                      13
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 14 of 19 PageID #: 14



technique guides instruct the surgeon to drill and pin two anterior holes in the Fc3 iJig when it is

placed on the femur as part of the iJig assembly. (See, e.g., id.)

               60.     Claim 8 of the ’661 patent further requires “removing the second portion

from the guide without removing the primary pin.” Upon information and belief, the G2CR and

PS surgical technique guides instruct the surgeon to remove the F2 iJig after drilling and pinning

the iJig assembly, leaving the F3c iJig and the pins secured to the femur. (See, e.g., id.)

               61.     Claim 8 of the ’661 patent further requires “leaving the first portion

secured to femoral bone.” Upon information and belief, the G2CR and PS surgical technique

guides instruct the surgeon to remove the F2 iJig after drilling and pinning the iJig assembly,

leaving the F3c iJig secured to the femur. (See, e.g., id. at 8, Figs. 1.4-1.5.)

               62.     Claim 8 of the ’661 patent further requires “guiding a cutting instrument

through a guide surface of an elongated opening of the first portion.” Upon information and

belief, the G2CR and PS surgical technique guides instruct the surgeon to insert an oscillating

saw blade through the opening in the G2CR and PS products’ F3c iJigs. (See, e.g., id. at 8, Fig.

1.5.)

               63.     Claim 8 of the ’661 patent further requires “resecting the femoral bone

along a cutting plane passing through the elongated opening.” Upon information and belief, the

G2CR and PS surgical technique guides instruct the surgeon to complete the distal femoral

resection through the opening in the F3c iJig. (See, e.g., id.)

               64.     Conformis has been aware of the existence of the ’661 patent since at least

the filing of this complaint, and is aware that surgeons directly infringe the ’661 patent by

following the instructions set forth in Conformis’s surgical technique guides for using its G2CR




                                                  14
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 15 of 19 PageID #: 15



and PS products. Accordingly, Conformis is actively inducing others to infringe the ’661 patent,

and its acts constitute indirect infringement of the ’661 patent under 35 U.S.C. § 271(b).

               65.     Conformis has also contributed and continues to contribute to its

customers’ direct infringement of the ’661 patent under 35 U.S.C. § 271(c) by selling, offering to

sell, or importing into the United States mateable, patient-specific iJigs especially adapted for

guiding the surgeon’s saw blade during resection of the distal femur in accordance with the

methods claimed in the ’661 patent. These iJigs are specifically designed for use by a surgeon in

resecting the distal femur and are not suitable for any other use.

               66.     As a result of Conformis’s indirect infringement of the ’661 patent,

Zimmer has suffered and will continue to suffer harm and injury, including monetary damages in

an amount to be determined at trial.

                                 COUNT FIVE
                     INFRINGEMENT OF U.S. PATENT NO. 9,795,399

               67.     Zimmer re-alleges paragraphs 1-66 as if fully set forth herein.

               68.     Upon information and belief, Conformis is currently inducing others to

infringe one or more claims of the ’399 patent either literally or under the doctrine of equivalents

through its surgical technique guides and other means it uses to provide the surgeon with

instructions for using its G2CR and PS products.

               69.     For example, claim 1 of the ’399 patent is directed to “[a] method for

accessing a portion of a bone of a patient relative to a soft tissue on a surface of the bone.” Upon

information and belief, the G2CR and PS surgical technique guides instruct the surgeon to use

the iJigs for the purpose of resecting the proximal tibia bone where osteoarthritis has occurred in

order to access underlying layers of the bone for implantation. (See, e.g., id. at 2, 11.)




                                                 15
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 16 of 19 PageID #: 16



                70.     Claim 1 of the ’399 patent requires “mating a patient-specific three-

dimensional curved inner surface of a first guide onto a corresponding three-dimensional surface

of the bone.” Upon information and belief, the G2CR and PS surgical technique guides instruct

the surgeon to place the T1 iJig, which has a curved inner surface and is set to the patient’s

native slope, onto the tibia so that it sits flush with the bone. (See, e.g., id. at 11, Fig. 2.1-2.2.)

Upon information and belief, the T1 iJigs used by the surgeon are manufactured based on the iFit

software’s patient-specific three-dimensional model, which includes CT scan data of the

proximal tibia. (See, e.g., id. at 6.)

                71.     Claim 1 of the ’399 patent also requires that “the patient-specific three-

dimensional curved inner surface [is] preoperatively configured from three dimensional images

of the bone.” Upon information and belief, the G2CR and PS products used by the surgeon

utilize iFit software that converts a CT scan of the knee to a three-dimensional model that is used

to design the implant and the surgical instrumentation. (See, e.g., id. at 2, 6.) Upon information

and belief, included in this process are iView patient-specific planning images based on the iFit

software, which provide the surgeon with, inter alia, patient-specific tibial T1 iJig intraoperative

positioning information. (See, e.g., id. at 6.)

                72.     Claim 1 of the ’399 patent further requires “where the first guide is based

on converted scan data to three dimensional images of the bone of the patient’s anatomy

including a knee joint anatomy including images of the knee joint surfaces of at least one of a

distal femur bone or a proximal tibial bone with or without associated soft tissue on the distal

femur bone or the proximal tibial bone.” Upon information and belief, the G2CR and PS

products used by the surgeon are made using iFit software, which converts a patient’s CT scan of




                                                  16
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 17 of 19 PageID #: 17



the knee to a three-dimensional model that is used to design the implant and the surgical

instrumentation, including the tibial T1 iJigs. (See, e.g., id. at 2, 6, 11, Fig. 2.2.)

                73.     Claim 1 of the ’399 patent further requires “drilling a first hole into the

bone surface through a first guiding aperture of the first guide.” Upon information and belief,

the G2CR and PS surgical technique guides instruct the surgeon to drill into the bone through the

holes on the tibial T1 iJigs. (See, e.g., id. at 11, Fig. 2.3.)

                74.     Claim 1 of the ’399 patent further requires “placing a member in the first

hole into the bone near the knee joint surface.” Upon information and belief, the G2CR and PS

surgical technique guides instruct the surgeon to pin the tibial T1 iJig into place through the

previously drilled holes near the tibial plateau. (See, e.g., id.)

                75.     Claim 1 of the ’399 patent further requires “wherein drilling the first hole

into the bone surface through the first guiding aperture of the first guide includes drilling the first

hole through the first guide aperture that is at least one of positioned on an anterior-medial side

of the bone or an anterior-lateral side of the bone.” Upon information and belief, the G2CR and

PS surgical technique guides instruct the surgeon to drill through the tibial T1 iJig’s guide

aperture, which is located on the anterior-medial side of the tibia when the surgeon properly seats

the tibial T1 iJig on the bone. (See, e.g., id. at 11, Figs. 2.2-2.3.)

                76.     Conformis has been aware of the existence of the ’399 patent since at least

the filing of this complaint, and is aware that surgeons directly infringe the ’399 patent by

following the instructions set forth Conformis’s surgical technique guides for using its G2CR

and PS products. Accordingly, Conformis is actively inducing others to infringe the ’399 patent,

and its acts constitute indirect infringement of the ’399 patent under 35 U.S.C. § 271(b).




                                                    17
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 18 of 19 PageID #: 18



               77.     Conformis has also contributed and continues to contribute to its

customers’ direct infringement of the ’399 patent under 35 U.S.C. § 271(c) by selling, offering to

sell, or importing into the United States patient-specific iJigs especially adapted for positioning

on the anterior-medial side of the tibia and having guides through which the surgeon drills a hole

in accordance with the methods claimed in in the ’399 patent. These iJigs are specifically

designed for use in guiding a surgeon’s drill when positioned on the anterior-medial side of the

patient’s tibia and are not suitable for any other use.

               78.     As a result of Conformis’s indirect infringement of the ’399 patent,

Zimmer has suffered and will continue to suffer harm and injury, including monetary damages in

an amount to be determined at trial.

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray for judgment as follows:

               A.      Conformis has infringed and is continuing to infringe one or more claims

of the ’334 patent, the ’150 patent, the ’936 patent, the ’661 patent, and the ’399 patent;

               B.      That Conformis be ordered to pay Zimmer all damages that Zimmer has

sustained as a consequence of the acts stated herein in an amount to be determined at trial,

including any increased, exemplary, and punitive damages allowed by law;

               C.      That a judgment be entered awarding damages pursuant to 35 U.S.C.

§ 284 compensating Zimmer for Conformis’s infringement of the ’334 patent, the ’150 patent,

the ’936 patent, the ’661 patent, and the ’399 patent;

               D.      Declaring that this is an exceptional case and that Zimmer be awarded its

attorney fees under 35 U.S.C. § 285;

               E.      That Zimmer be awarded costs and expenses that it incurs in prosecuting

this action; and


                                                  18
 Case 1:19-cv-02093-RGA Document 1 Filed 11/05/19 Page 19 of 19 PageID #: 19



               F.      That Zimmer be awarded such other and further relief as this Court deems

just and proper, including injunctive relief.

                                         JURY DEMAND

               Zimmer hereby demands trial by jury in this action on all issues so triable.


                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Jack B. Blumenfeld
                                                __________________________________
OF COUNSEL:                                     Jack B. Blumenfeld (#1014)
                                                Brian P. Egan (#6227)
Naveen Modi                                     1201 North Market Street
Chetan R. Bansal                                P.O. Box 1347
PAUL HASTINGS LLP                               Wilmington, DE 19899
875 15th Street, N.W.                           (302) 658-9200
Washington, D.C. 20005                          jblumenfeld@mnat.com
(202) 551-1700                                  began@mnat.com

Young J. Park                                   Attorneys for Plaintiffs Zimmer US, Inc. and
Michael F. Werno                                Biomet Manufacturing, LLC
PAUL HASTINGS LLP
200 Park Avenue
New York, N Y 10166
(212) 318-6000

November 5, 2019




                                                   19
